Citation Nr: 0731736	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  98-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for chronic cough, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

5.  Entitlement to an increased evaluation for coronary 
artery disease (CAD), currently evaluated as 30 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had military service from June 1970 to December 
1971, October 1981 to September 1985 and November 1990 to May 
1991.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War from January 13, to April 3, 
1991.  He had an additional 15 years of duty with the United 
States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied service 
connection for fatigue, cough, headaches, and joint pain, to 
include as due to an undiagnosed illness.  The RO also 
continued a 30 percent disability rating assigned to service-
connected CAD.  The veteran timely appealed the October 1997 
rating action to the Board.  

Thereafter, in April and July 2003, the veteran's case was 
sent to the Board's Evidence Development Unit (EDU) and RO, 
respectively, to undertake additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration.

The issue of entitlement to an increased rating for CAD, 
currently evaluated as 30 percent disabling, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War. 

2.  The veteran's complaints of chronic cough have been 
attributed to a known clinical diagnosis of COPD, which has 
been attributed to smoking, as opposed to military service. 

3.  The veteran's complaints of recurrent headaches have been 
attributed to a known clinical diagnosis, namely tension 
headaches; which are unrelated to military service. 

4.  The veteran's complaints of fatigue have been attributed 
to known clinical diagnoses, including hypertension; 
hypertension had its onset during military service.  

5.  The veteran's complaints of joint pain of the knees, 
shoulders and hands are orthopedic signs or symptoms that may 
be manifestations of an undiagnosed illness and have been 
objectively demonstrated to a compensable degree; there is no 
competent evidence to refute the non-medical indicators and 
joint pain of the knees, shoulder and hands has not been 
attributed to any diagnosed orthopedic diagnosis.


CONCLUSIONS OF LAW

1.  Tension headaches and chronic cough were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007). 

2.  Hypertension had its onset during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

3.  Resolving all reasonable doubt in his favor, the 
veteran's joint pain of the knees, shoulders and hands has 
been shown to be due, or presumed due, to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice on the Pelegrini II 
VCAA elements in a May 2004 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claims, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120. Notice was provided 
after the initial denials in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The May 2007 
supplemental statement of the case (SSOC) readjudicated the 
claims on appeal.  This readjudication acted to remedy any 
timing defect in regard to the VCAA notice.  Id.

The veteran was not provided with VCAA compliant notice on 
the effective date or rating elements required by Dingess.  
The AMC provided this notice in the SSOC, which cannot serve 
to provide VCAA notice, because it is a post-decisional 
document.  Mayfield v. Nicholson, Pelegrini v. Principi.  As 
no effective dates or ratings are being set in this decision, 
he is not prejudiced by the failure of the AMC and RO to 
provide such notice prior to adjudicating the claims.

Regarding VA's duty to assist the veteran with his claims on 
appeal, service medical records, and identified post-service 
VA and private records have been obtained.  In addition, in 
April 2003, the Board took additional development with 
respect to the instant claims, to include scheduling the 
appellant for a VA examination to ascertain the etiology, if 
any, of any currently present fatigue, chronic cough, 
headaches, and joint pain.  VA performed this examination in 
March 2007.  A copy of the examination report has been 
associated with the claims files.  



II.  Relevant Laws and Regulations 

Service Connection-general criteria

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including arthritis and 
hypertension, will be presumed to have been incurred in 
service if they were manifested to a degree of ten percent or 
more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Undiagnosed Illness-Criteria

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 
38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 
38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

III.  Factual Background 

The evidence shows two elevated blood pressure readings of 
140/100 and 146/90 in January and May 1986, respectively, 
within one year of the veteran's discharge from his second 
period of active service in September 1985 (see, VA 
outpatient reports, dated in January and May 1986, 
respectively).

Service medical records from the veteran's third period of 
military service, to include service in the Southwest Asia 
theater of operations in the Persian Gulf War include a 
November 1990 service entrance examination report reflecting 
that all of the veteran's systems-with the exception of his 
abdomen and viscera and skin-were found to have been 
"normal."  His blood pressure was 114/80.  On a Report of 
Medical History, also dated in November 1990, the veteran 
reported having had swollen or painful joints, high or low 
blood pressure and arthritis, rheumatism, or bursitis.  He 
denied having frequent or severe headaches and chronic cough.  
The examining physician noted that the veteran had had gout 
of the feet and knees once a month, hypertension that was 
controlled with medication and right elbow bursitis for which 
he took over-the-counter-medication.  

A March 1991 report reflects that the veteran complained of 
right ankle pain.  Provisional diagnoses of high blood 
pressure and gout were entered.  A final impression of "gout 
probable" and history of aspiration was recorded.  An April 
1991 treatment record contains a diagnosis of gout by 
history.  

An April 1991 service separation examination report reflects 
that all of the veteran's systems-with the exception of the 
genito-urinary system-were reported as "normal."  Blood 
pressure was 148/94.  An April 1991 Report of Medical History 
reflects that the veteran was on various medications, in 
part, for hypertension and gout and "pain."  He reported 
having had swollen or painful joints, high or low blood 
pressure, broken bones, and arthritis, rheumatism or 
bursitis.  He denied having had chronic cough or frequent or 
severe headaches...

Private treatment reports, dated from 1983 to 1994.  These 
reports contain entries of lethargy, bronchitis, gout, 
hypertension, and osteoarthritis.  An April 1994 report 
reflects that the veteran was prohibited from running and 
performing sit-ups because of his gouty arthritis.  In June 
1994, the veteran's blood pressure was recorded as 180/100 
(see, April 1994 report, prepared by M. A. C., M. D., FAAFP).  

A June 1994 Report of Medical History for the United States 
Army Reserves reflects that the veteran reported having had 
swollen or painful joints, frequent or severe headaches, 
chronic cough, high or low blood pressure, broken bones, 
recurrent back pain, painful or "trick" shoulder or elbow, 
and arthritis, rheumatism or bursitis.  In the notes section 
of the report, the examining physician reported that the 
veteran had a history of gout in the big toe and knees.  It 
was also noted that the veteran reported having had joint 
pains and a history of headaches-that were relived with 
Motrin-for the previous three years.  

Post-service private and VA examination and treatment 
reports, dated from August 1981 to March 2007, are of record.  

In March 1995, the veteran was examined for VA purposes.  At 
that time, he complained of joint pain, to include his knees, 
ankles, back, and hands, which had their onset approximately 
two years previously.  He also complained of a frequent 
cough, which started between 1981 and 1982 and was sometimes 
associated with postnasal drip and drainage.  He reported 
having had chronic headaches.  The examiner's diagnosis 
included history of memory loss, possibly related to a 
history of Persian Gulf War syndrome, history of frequent 
cough with unclear etiology but possibly related to post-
nasal drip; and history of constant headache, unclear 
etiology.

A VA clinical record, dated in January 1996, notes the 
veteran's history of gout and his complaints of joint 
arthralgias.  The veteran was noted as having had flare-ups 
of joint pain.  The examiner's impression was gout.

A March 1997 treatment report for the United States Army 
Reserves reflects that the veteran complained of having right 
ankle and bilateral knee pain for the previous weeks.  A 
history of gout was recorded.  

A VA neurological examination report, dated in April 1997, 
reveals the veteran's complaints of headaches occurring since 
1991.  He also complained of joint pain, which he reported as 
being different than his gout pain.  The veteran related 
having a constant decrease in energy and early morning 
tiredness, and that he became easily fatigued.  The VA 
examiner's impression was tension-type headaches, fatigue of 
unknown etiology, soreness of joints secondary to gout, 
soreness of joints due to unknown etiology, cough of unknown 
etiology, and fatigue due to cardiac problem or 
rheumatological disorder.

A VA respiratory examination, dated in January 1998, yielded 
an impression of mild obstructive ventilatory defect, and 
chronic bronchitis with chronic phlegm production. T he 
examiner noted that the veteran's cough could be related to 
chronic bronchitis, gastroesophageal reflux disease, 
postnasal drip, chronic obstructive pulmonary disease, or a 
combination of the above.

A February 1998 clinical record documents the veteran's 
complaint of chronic cough having begun six years previously, 
after returning from the Gulf War. Following a clinical 
evaluation, the assessment was bronchospastic airway, history 
of sinusitis, history of reflux, and history of angioplasty 
and angina.

A June 1998 clinical record documents the veteran's 
complaints of chronic cough in the morning and after meals.  
There was no change with clearing of sinusitis. The 
assessment of chronic cough with mild chronic obstructive 
pulmonary disease.

A VA clinical record, dated in July 1998 reflects a finding 
that the veteran's chronic cough probably had a 
gastrointestinal origin.

A June 2004 VA neurological examination report reflects that 
the veteran gave history of having a continuous cough since 
he returned form the Persian Gulf.  He related that sometimes 
after the cough began, he experienced headaches, which he 
described as a tight-band-like sensation around his head that 
extended across the front and back of the skull and neck.  
There was no evidence of cranial nerve impairment.  A motor 
examination was essentially normal.  A general muscle 
examination failed to reveal any tender points.  The examiner 
entered an impression of tension-type headache, exacerbated 
by increasing intracranial pressure during a cough.  There 
was no evidence of neurologic illness. There was a diagnosis 
of tension headaches. 

A June 2004 VA orthopedic examination report reflects that 
the veteran related having had insidious joint pain of the 
knees, hands and shoulders since 1991, which was minimally 
relieved with medication.  At the time of the examination, 
the veteran complained of constant and diffuse pain, which 
was primarily described as an ache with no associated 
stiffness, swelling, heat, redness, instability, or locking.  

After a physical examination of the shoulders, knees, and 
hands in June 2004, the VA examiner entered a diagnosis of 
multi-extremity joint pain, diffuse and aching in nature with 
no change in his joint pain with activity.  The examiner 
noted that the veteran's joint pain was not consistent with 
any orthopedic pathology with essentially full range of 
motion of all joints and no crepitation or instability.  The 
examiner concluded that the right knee might be the only 
joint where the veteran's pain was related to an orthopedic 
diagnosis, i.e., history of right knee meniscus debridement 
which might have led to right knee degenerative changes.  In 
an addendum to the June 2004 VA examination, the examiner 
reported that X-ray findings pertaining to the knees and 
shoulder were normal; there was no evidence of degenerative 
joint disease.  

A June 2004 VA general medical examination report contains 
blood pressure readings of 155/86, 174/87, 168/60.  An 
impression of hypertension, poorly controlled was entered.

When examined by VA in March 2007, the veteran had complaints 
regarding his joints, chronic headaches and fatigue.  On two 
readings, his blood pressure was recorded as 140/76, and 
138/76.  After a physical evaluation the examiner entered the 
following diagnoses:  (1) tension headaches that are 
unrelated to military service; (2) chronic cough with a 
diagnosis s of COPD and more likely than not secondary to 
cigarette smoking as opposed to serving in Desert Storm; (3) 
Joint pain, subjective complaints of joint pain without 
radiographic abnormality.  There is nothing to suggest that 
the joint pain originated in service; and (4) Chronic fatigue 
which could be a result of diabetes mellitus and hypertension 
or hypogonadism.



IV.  Analysis

1.  Headaches and Chronic Cough

Because the veteran's complaints of recurrent headaches and 
chronic cough have been attributed to known clinical 
diagnosed disorders, namely recurrent tension headaches and 
COPD, respectively, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 cannot be used to establish service 
connection and the claims must be decided on a direct basis.  
See 38 C.F.R. § 3.317(a)(1)(ii).

Turning to the elements necessary to establish direct service 
connection for tension headaches and COPD, the element of a 
current disability is indisputably established.  It is also 
not in dispute that the veteran served in the Persian Gulf 
during the Gulf War.  Inasmuch as the veteran contends that 
these conditions are related to environmental hazards 
experienced during such service, the element of an in-service 
event is thus established.

The only opinion of record addressing the etiology of the 
current is tension headaches and COPD is that of a March 2007 
VA examiner, who concluded-after a review of the claims 
files-that they did not originate during service.  The March 
2007 VA examiner further expounded that the veteran's chronic 
cough was more than likely secondary to cigarette smoking.  
Therefore, the preponderance of the evidence is against the 
claims and there is no doubt to be resolved. 38 U.S.C.A. § 
5107(b).  There is no allegation or evidence that smoking is 
related to service.

2.  Fatigue

As noted in the preceding paragraph, the March 2007 VA 
examiner concluded that the veteran's complaints of chronic 
fatigue could have been, in part, the result of hypertension.

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule. Cox v. Brown, 5 
Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The rating schedule requires that hypertension or isolated 
hypertension be confirmed by readings taken two or more times 
on at least three different days; and defines hypertension as 
existing when systolic readings are consistently 160 or more, 
with a diastolic reading of less than 90, or when diastolic 
readings are predominantly 90 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

The evidence contains two elevated blood pressure readings of 
140/100, 146/90 in January and May 1986, respectively, which 
are within a year of the veteran's discharge from his second 
period of active service in September 1985.  The first 
reading would be indicative of compensable hypertension.  In 
any event hypertensive readings have been consistently 
demonstrated.  Thus, as there is medical evidence of 
hypertension present to a compensable level in the year 
following separation from military service, along with a 
current diagnosis of hypertension (see June 2004 VA general 
medical examination report), an award of presumptive service 
connection for hypertension is warranted.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.


3.  Joint Pain

The record reflects that there is no conclusive evidence to 
link the veteran's diffuse complaints of joint pain-primarily 
of the knees, shoulders and hands to any diagnosed orthopedic 
disorder, namely degenerative joint disease.  Further, the 
veteran has reported the presence of joint pain-primarily of 
the knees, shoulders and hands for more than six months. None 
of the potential preclusions under 38 C.F.R. § 3.317(c) is 
established.

The manifestations of joint pain appear to meet the 
compensable requirements of the relevant diagnostic criteria, 
in this case, Diagnostic Code 5025.  Under Diagnostic Code 
5025, a rating of 10 percent is warranted for symptoms that 
require continuous medication for control.  38 C.F.R. § 
4.71a, Diagnostic Code 5025.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2006).

The June 2004 examination report shows that the veteran had 
history of using the prescription medications Bextra and 
etodolac (a non-steroidal anti-inflammatory medication), and 
continued to use etodolac.  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board concludes that presumptive 
service connection is warranted for joint pain of the hands, 
shoulders and knees.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

In reaching this determination, the Board notes that the 
evidence, in the form of competent observation, shows that, 
consistent with his representations, the veteran suffers from 
joint pain of the shoulders, knees and elbows, which have 
persisted for more than six months, and which cannot be 
explained by a known clinical orthopedic diagnosis (see, June 
2004 VA orthopedic examination report).  Moreover, VA 
specifically recognizes chronic joint pain as manifestations 
of undiagnosed illness.  See 38 C.F.R. § 3.317(b).  Thus, 
service connection for joint pain of the hands, shoulders and 
knees is granted.



ORDER

Service connection for headaches and chronic cough, to 
include as due to an undiagnosed illness is denied. 

Service connection for a disability manifested by fatigue, 
namely hypertension, is granted.

Service connection for joint pain of the shoulders, hands and 
knees as due to an undiagnosed illness is granted. 


REMAND

The veteran's service-connected CAD is rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2006).  The criteria of this 
diagnostic code have been substantially revised during the 
pendency of this appeal.

Prior to January 12, 1998, a 30 percent evaluation for 
arteriosclerotic heart disease was to be assigned following 
typical coronary occlusions or thrombosis, or with a history 
of a substantiated anginal attack, with ordinary manual labor 
feasible.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

A 60 percent evaluation was warranted following a typical 
history of acute coronary occlusion or thrombosis, or with a 
history of a substantiated repeated anginal attack, with more 
than light manual labor not feasible.  Id.

A 100 percent evaluation was assigned in two circumstances:  
First, this evaluation was warranted during and for six 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  Alternatively, this 
evaluation was assigned after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded.  Id.

Effective from January 12, 1998, under Diagnostic Code 7005 a 
30 percent evaluation is warranted for cases of 
arteriosclerotic heart disease where a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or with evidence of 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2007).  

A 60 percent evaluation is in order for cases with more than 
one episode of acute congestive heart failure in the past 
year; a workload of greater than 3 METs but not greater than 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.

A 100 percent evaluation contemplates chronic congestive 
heart failure; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

The Board notes that the veteran underwent a VA medical 
examination in March 2007.  There were no findings as to the 
veteran's metabolic equivalents (METS), or ejection fraction.  
In addition, other pertinent findings for rating purposes 
including identifying symptoms of dyspnea, fatigue, angina, 
and dizziness were not reported.  There are no other recent 
finding with regard to these criteria. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
cardiology examination to determine the 
current severity of his service- 
connected CAD.  The examiner should 
review the claims folder in connection 
with the examination. 

Exercise stress testing should be 
conducted.  The examiner must indicate 
whether dyspnea, fatigue, angina, 
dizziness, or syncope are produced at 
workloads of (1) three or less METs, 
(2) greater than three, but less than 
five METs, (3) greater than five, but 
less than seven METs, (4) greater than 
seven, but less than ten METs, or (5) 
greater than ten METs. 

If a laboratory determination of METs 
by exercise stress testing cannot be 
done for medical reasons, the examiner 
should provide an estimate of the level 
of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope. 

Manifestations attributable to the 
veteran's hypertension should also be 
evaluated.

The examiner also should indicate 
whether the veteran's cardiac condition 
requires continuous medication; whether 
there is evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or 
X-ray; whether there is evidence of 
chronic congestive heart failure; 
whether there is evidence of acute 
congestive heart failure within the 
last year and, if so, whether there was 
more than one episode; and whether 
there is any left ventricular 
dysfunction and, if so, whether the 
ejection fraction is (1) less than 30 
percent, (2) 30 to 50 percent, or (3) 
more than 50 percent.

The examiner should also indicate if 
manual labor is feasible, or more than 
light manual labor is not feasible, or 
more than sedentary employment is 
precluded.

2.  Then readjudicate the claim.  If 
the claim is not fully granted, issue a 
supplemental statement of the case 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


